IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 96-11146
                         Conference Calendar



MANUEL RIVAS,

                                            Plaintiff-Appellant,


versus

JOHN J. CALLAHAN,
COMMISSIONER OF SOCIAL SECURITY,

                                            Defendant-Appellee.


                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Northern District of Texas
                      USDC No. 5:92-CV-152-C
                        - - - - - - - - - -
                           April 15, 1997
Before REAVLEY, DAVIS, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Manuel D. Rivas appeals the district court’s denial of his

application and affidavit for appellate attorney’s fees, which he

filed pursuant to 28 U.S.C. § 2412.    This court has already

denied Rivas’ application for the same relief he now requests.

Thus, there was nothing for the district court to consider, and

it so noted.    This appeal is frivolous.


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                           No.
                          - 2 -

APPEAL DISMISSED.   See 5th Cir. R. 42.2.